The facts agreed are as follows: A package of freight shipped from a station of the Southern Railway, within the State of North Carolina, *Page 331 
to Mount Olive, in said State, which is situate on the Atlantic Coast Line Railroad, was lost. Claim therefor was filed with the agent of the Atlantic Coast Line Railroad Company at Mount Olive and was not paid within the sixty days prescribed by the statute (section      (443) 2634 of the Revisal).
An action was brought in due time for the recovery of the value of the property against the Atlantic Coast Line Railroad Company, and judgment was rendered against said company for the value of the property, it being the exact amount of the claim filed therefor, which judgment was paid by the railroad company. At the time of the rendition of the judgment, and at the time of the payment of the same, the defendant did not know where the loss of the property occurred, but did not inform the plaintiff that it had no such knowledge prior to the bringing of this action. Within one year from the filing of said claim this action was brought to recover the penalty of $50 against the defendant for failure to adjust and pay the claim within sixty days, and the following fact was admitted by counsel for plaintiff and defendant, subject to its competency as evidence, to be passed on by the court, to-wit: "Said freight was lost on the Southern Railway and never came into the possession of the Atlantic Coast Line Railroad Company."
The court, being of the opinion that the evidence was incompetent, refused to consider the same, and defendant excepted. Thereupon the court, upon the facts agreed, rendered judgment for the plaintiff, as set out in the record, and the defendant excepted and appealed.
after stating the case: This undoubtedly is a hard case, when viewed with reference to the facts as they now seem to be, but in the decision of all causes we must be guided by well-established legal principles and not by out notions of what may be the general equity or justice of the particular case.
The defendant is sued for not adjusting and paying a claim         (444) for the loss of property while in its possession as a common carrier, under section 2634 of the Revisal. There had formerly been a suit between the parties, in which the present plaintiff alleged that the property had been lost by the defendant as a common carrier, which was found to be true, and the plaintiff recovered a judgment for the value of the property upon that finding of fact. That is precisely one of the issues involved in this case, the other being whether the defendant adjusted and paid the claim within sixty days, as required to do by the law, and as to the latter question there is no controversy. But the *Page 332 
defendant contends that in this action for the recovery of the penalty it is necessary for the plaintiff to show that the property was in its possession as a common carrier, for transportation from the place of shipment to the place of its destination, at the time of the loss. This may readily be granted, and yet the plaintiff is entitled to recover. Whether the property was thus in its possession at the time of its loss was one of the very questions directly involved in the other case, and an affirmative finding upon which was absolutely essential in law to the plaintiff's recovery in that case. The doctrine of res adjudicta[adjudicata] plainly must be that the decision of a court of competent jurisdiction is and ought to be a final and conclusive settlement of the questions involved in any particular controversy as to the parties concerned therein and as to any title claimed through or under those parties; so that, if a fact has been once directly tried and determined by such court, the same parties cannot properly be again allowed to contest the same matter, either in that court or in any other, and also that a judgment on such question or fact, in legal form, is perfect evidence of its own validity. Wells on Res Adjudicta [Adjudicata], sec. 5. In PacketCo. v. Sickles, 5 Wall., 592, it was held that if the record of the former trial shows the verdict could not only have been rendered without deciding the particular (445)  matter, it will be considered as having settled that matter as to all future actions between the parties; and, further, in cases where the record does not show that the matter was necessarily and directly involved, evidence aliunde consistent with the record may be received to prove what question was tried and determined. It can make no difference, in the application of the principle, that the decision of the court upon the controverted fact in the former suit was in fact erroneous. So long as the judgment in that action remains unreversed, the finding kf the court is conclusive as to all matters necessarily adjudicated, and cannot be questioned in any subsequent suit between the same parties where the identical matter is presented for decision. The rule is applicable either to an entire cause or to particular facts in issues and embraced by the former adjudication. If it can be applied to an entire action, then it is a bar in full; if to particular facts, it is conclusive as evidence, so far as it goes. Wells Res Adjudicata, pp. 3-4. See, also,Tyler v Capehart, 125 N.C. 64; Bigelow on Estoppel (5th Ed.), p. 99. "It is a well-established rule of law that every material fact involved in an issue must be regarded as determined by the final judgment in the action, so as not to be a subject of trial in any subsequent proceeding between the same parties." Bigelow, p. 97. We said in LumberCo. v. Lumber Co., 140 N.C. at p. 442, that the test as to the bar of a previous decision is not whether the cause of action and relief demanded in the two actions are the same, but whether, if they are different, the *Page 333 
decisive question is the same in both of them; and, further, that a judicial determination of the issue in the first action is conclusive in the second, although the form of the latter, the precise question presented and the relief which is sought may be different with respect to the matters tried in the former suit.
Applying this elementary principle to the case in hand, we find it was decided in the former case, to recover for the loss of the goods, that they were lost by the defendant and not by the        (446) Southern Railway Company. The judgment could have been rendered upon no other finding of fact. This being so, the defendant cannot reopen that question in this suit and have the finding reversed, but is concluded by the former adjudication. The evidence offered by the defendant, which clearly tended to contradict the former finding, was incompetent and was properly excluded. This is the only question in the case, according to the admission in the brief of defendant's counsel.
No error.